DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 10-13, filed 8/9/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112, 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-8 and 10-28 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed energy apparatus, and method of storing electrical energy using the same, are novel over the closest prior art – Xu (CN102610874 A; foreign copy and machine translation on record).
Xu discloses the claimed energy apparatus and method for storing electrical energy using the same except for the feature wherein: (i) the first cell comprises two or more first cell electrodes, the second cell comprises a second cell electrode, and the electrical element is configured for applying one or more potential differences between the two or more first cell electrodes; or (ii) the first cell comprises a first cell electrode, the second cell comprises two or more second cell electrodes, and the electrical element is configured for applying one or more potential differences between the two or more second cell electrodes; or (iii) the first cell comprises the two or more first cell electrodes, the second cell comprises the two or more second cell electrodes, and the electrical element is configured for applying one or more of (a) one or more potential differences between two or more first cell electrodes and (b) one or more potential differences between two or more second cell electrodes.
In particular, Xu only discloses a single first cell electrode comprised by the first cell and a single second cell electrode comprised by the second cell.  The instant specification teaches that, in the invention, two first cell electrodes may be used in identical ways or two first cell electrodes may be used in different ways. In specific embodiments, such as when both discharging the apparatus and producing hydrogen gas, the different ways the two first cell electrodes are used may occur simultaneously. Likewise, two second cell electrodes may be used in identical ways or two second cell electrodes may be used in different ways. In specific embodiments, such as when both discharging the apparatus and producing hydrogen gas, the different ways the two second cell electrodes are used may occur simultaneously.  Xu does not teach or suggest that a functional unit may comprise more than one first or second electrodes wherein one of the first or second electrodes is used for one purpose (e.g., charging) while the other of the first and second electrodes may be used for another (e.g., discharging) simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724